


 [gracelogoa01a01a01.jpg]
Fred Festa
Chairman and Chief Executive Officer


T +1 410.531.4574
F +1 410.531.4414
fred.festa@grace.com


W. R. Grace & Co.-Conn.
7500 Grace Drive
Columbia, MD 21044



September 24, 2014


Ms. Pamela K. Wagoner
7500 Grace Drive
Columbia, MD 21044


Dear Pamela,


As discussed, by mutual agreement between you and Grace, you will resign from
your employment and your current position as Vice President and Chief Human
Resources Officer, effective September 30, 2014.


From the date hereof through September 30, 2014, you will retain your title, but
will transition your role as may be directed by me as we draw closer to your
last day of employment. During the transition period, you will no longer have
the authority to enter into any agreements or make any commitments or agreements
regarding Grace without my prior approval, nor will any Grace employee report to
you during the transition period.


Thereafter you will be entitled to the severance payment, the AICP bonus payment
and the other benefits provided for herein, provided you agree to and sign the
“Separation Agreement and General Release” which is attached (the “Release”).
The terms contained in this letter and the Release supersede any prior
employment agreement between you and Grace and, once the Release becomes
effective, the terms of any prior employment agreement between you and Grace are
no longer enforceable. Notwithstanding the foregoing, without the prior written
consent of Grace, you agree that you will not at any time or in any manner
(whether during or after your employment with Grace) use for your own benefit or
purposes, or for the benefit or purposes of any other person or business, or
disclose (except in the performance of duties as an employee of Grace or in
providing other services to Grace) in any manner to any person or business, any
proprietary information, trade secrets or information, data, know-how, or
knowledge (including, but not limited to, information, data, know-how, or
knowledge relating to purchasing, suppliers, sales, customers, market
development programs, costs, products, apparatus, equipment, processes,
formulae, research and development, or manufacturing methods, compositions,
designs, or plans or employees) belonging to, or relating to, the affairs of
Grace that is of a confidential nature. Information of a confidential nature
shall not include information that is in or hereinafter enters the public domain
through no fault of your own. You acknowledge and agree that Grace’s remedy at
law for any breach of your obligations under this paragraph would be inadequate
and agrees and consents that temporary and permanent injunctive relief may be
granted in any proceedings which may be brought to enforce the provisions of
either of such paragraphs, without the necessity of proof of actual damage.


--------------------------------------------------------------------------------

1 www.grace.com        Enriching Lives, Everywhere.® 

--------------------------------------------------------------------------------




Severance Payment


Your severance entitlement will be $502,500 (i.e., the amount equal to 1.5 times
your current annual base salary) provided you agree to and sign the attached
Release), in accordance with your letter agreement dated June 19, 2009. Your
severance entitlement will generally be governed by the terms of the Grace
Severance Plan for Salaried Employees, except for the calculation of the amount
of your severance entitlement.


As you know, you are a “specified employee” for purposes of section 409A of the
Internal Revenue Code, and therefore, under your letter agreement, your
severance cannot be fully paid in a lump sum at your termination. Therefore, you
will receive your severance in installments in the form of continued salary
payments for 18 months commencing October 1, 2014. Of course, once you receive
an amount equal to your total severance entitlement, the payment of severance
will cease.
 
Under the Severance Plan, payment of severance is contingent upon your agreeing
to and signing, and not revoking, the Release.


Employee Benefits


As stated, until September 30, 2014, you will continue to be eligible to
continue to participate in all employee benefit plans that are available to you
as an active salaried employee in Columbia.


Your participation under the Savings and Investment Plan, Salaried Retirement
Plan,
Short-term Disability Plan, Long-Term Disability Plan, and Business Travel
Accident Insurance Plan, will cease as of September 30, 2014.


With respect to your entitlement to Grace-provided benefits during and after
your severance payment period, you will be eligible for the same such benefits
generally available to any other Grace salaried employee who receives severance
under the Grace Severance Plan for Salaried Employees, including, during the
severance pay period, basic life insurance and continued eligibility to
participate in the Grace Dental Plan.


Compensation Programs


Annual Incentive Compensation Program (“AICP”) Bonus
You will be paid an AICP Bonus for 2014 (pro-rated for the portion of 2014 that
you remain employed by Grace -- 3/4th of the year), at the same time such
payments are made to other eligible Grace employees, expected in March 2015. The
gross amount you will receive as an AICP bonus for 2014 will be $175,875 (which
is 70% of your targeted 2014 AICP at “T100”, pro-rated for 3/4th of the year),
regardless of the performance of the Company, provided you agree to and sign the
attached Release.


Long-Term Incentive Program Stock Options


As of today, you have the following outstanding and exercisable (i.e., “vested”)
stock options:
                    
Grant Date    Option Shares Exercisable    


June 2012         15,335
May 2013     3,689
    


--------------------------------------------------------------------------------

2 www.grace.com        Enriching Lives, Everywhere.® 

--------------------------------------------------------------------------------




Since you are leaving Grace before attaining age 55, the options specified above
will terminate three months after your last date of employment, in accordance
with the applicable Stock Incentive Plan (and your related stock option
agreement), unless you exercise before that date. This means that those options
will terminate no later than on the close of business on December 31, 2014.


All other stock options you hold will expire, without becoming exercisable, on
December 31, 2014.


Vacation Payment


Around the time of your last day of employment, you will be paid for unused
vacation in the form of a single lump-sum payment, per the current Grace
vacation policy in effect.


Mobile Phone


Following your last day of employment, Grace will permit you to keep your mobile
phone and transfer your current mobile phone number to another service provider.
You will be responsible for all service charges associated with such phone or
phone number after October 15, 2014.


Career Transition Services


You will also be entitled to executive career transition services for 12 months,
through Right Management (provided that you agree to and sign the Release
mentioned above).


Indemnification


Pamela, after the cessation of your employment, Grace shall, to the extent
permitted by applicable law, continue to indemnify you and hold you harmless
from and against any and all losses and liabilities you may incur as a result of
your performance of your duties as an officer or employee of Grace or any of its
subsidiaries.


In addition, the Company will, of course, after the date you cease employment
with Grace, continue to provide for your defense with respect to lawsuits
involving Grace matters that have been initiated before that date, or that are
initiated after that date but occurred during your employment with Grace


Assistance In Litigation Matters


Should your assistance be required to assist Grace with respect to any
litigation, Grace will reimburse you for reasonable and necessary expenses
(which term shall be interpreted in accordance with Grace practices with respect
to its employees) that you incur as a result of such assistance. Grace will also
compensate you for the time you spend on any such matters at a rate of
$200/hour, provided that you submit invoices to Grace for your time and
expenses; and provided further that Grace shall not compensate you for time you
spend on any such matters during the period you are receiving severance payments
from Grace.


Successors and Assigns


The promises made by you and by Grace in this letter and in the Release shall be
binding upon and inure to the benefit of your assigns, heirs, executors, and
administrators, and to the officers, directors, employees, agents, parents,
affiliates, predecessors, successors, purchasers, assigns and representatives of
Grace


--------------------------------------------------------------------------------

3 www.grace.com        Enriching Lives, Everywhere.® 

--------------------------------------------------------------------------------








Please review this letter carefully. If it accurately conveys our understanding,
then please sign where indicated below and return a signed copy to me.


If you have any questions, please give me a call. Pamela, thanks for your
service to Grace.


Sincerely,








cc: M. A. Shelnitz
J. P. Forgach
Agreed:


/s/ Pamela K. Wagoner
Pamela K. Wagoner


September 30, 2014
Date




--------------------------------------------------------------------------------

4 www.grace.com        Enriching Lives, Everywhere.® 

--------------------------------------------------------------------------------






SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (hereafter, the “Agreement”) is
made and entered into this 30th day of September, 2014 (hereafter referred to as
the “Effective Date”), by W. R. GRACE & CO.-Conn., its parent, subsidiaries, and
affiliates, and each of its respective representatives, officers, directors,
shareholders, managers, supervisors, employees, agents, heirs, assigns and
successors (hereafter referred to collectively as “GRACE”) and PAMELA K. WAGONER
and all of her agents, heirs, assigns and successors (hereafter referred to
collectively as “EMPLOYEE”).
On the occasion of EMPLOYEE’s separation from employment with GRACE, the parties
to this Agreement desire to settle fully and finally all matters and potential
differences between them arising out of the EMPLOYEE’s employment with GRACE,
and the termination of that employment. Therefore, in order to achieve this
result, GRACE and EMPLOYEE agree to the following:
1.EMPLOYEE’s last date of employment with GRACE shall be September 30, 2014.
2.In consideration of the promises made by EMPLOYEE, subject to the paragraphs
below, (i) GRACE will pay EMPLOYEE severance pay, equal to $502,500 (the amount
equal to 1.5 times your current base salary), less any outstanding advances (and
less appropriate tax withholdings), paid in the form of continued salary
payments (i.e., in installments on regular U.S. salaried employee payroll
dates); (ii) GRACE will pay EMPLOYEE a 2014 Annual Incentive Compensation
Program award of $175,875, at the same time during 2015 that such bonuses are
paid or scheduled to be paid to active GRACE employees; (iii) GRACE will permit
EMPLOYEE to keep her company-issued mobile phone and phone number and transfer
that number to her own


--------------------------------------------------------------------------------

5 www.grace.com        Enriching Lives, Everywhere.® 

--------------------------------------------------------------------------------




service provider; and (iv) GRACE will provide EMPLOYEE with “executive”
outplacement services through Right Management.
3.In consideration of the promises of GRACE, the EMPLOYEE (on her own behalf and
on the behalf of her agents, heirs, personal representatives, and assigns)
hereby releases and forever discharges GRACE from any and all claims, actions,
demands and causes of action in law or in equity which EMPLOYEE may have had or
may now have, which are based on or are in any way related to her employment
with GRACE or the termination of that employment; the EMPLOYEE’s release of
claims and actions includes, but is not limited to, actions arising under the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act, the Employee Retirement Income Security
Act, the Consolidated Omnibus Budget Reconciliation Act, Title 20 of the State
Government Article of the Maryland Code, and any and all actions EMPLOYEE may
have had or may now have in tort, contract or under statutory or the common law.
4.EMPLOYEE further promises and agrees not to file, cause to be filed, or join
in the filing in any federal, state or local court, any grievance, claim or
action, as an individual or as a member of a class, relating to her employment
or the termination of her employment with GRACE, and she waives any right to
legal or equitable relief which might be claimed on her behalf by any class
representative or government agency with respect to her employment with GRACE.
Notwithstanding the foregoing, however, this agreement and covenant not to sue
does not restrict EMPLOYEE'S right to initiate an action against GRACE under the
Older Workers Benefit Protection Act (“OWBPA”) challenging the release of her
claims or her covenant not to file a claim or lawsuit under the ADEA.
5.EMPLOYEE understands and agrees that this Agreement is confidential. EMPLOYEE
agrees, unless otherwise required or permitted by applicable law, not to
disclose the terms of this Agreement or the fact of its execution to any person,
including but not limited to, current GRACE employees, the media, prospective
employers, private or public entities, or other


--------------------------------------------------------------------------------

6 www.grace.com        Enriching Lives, Everywhere.® 

--------------------------------------------------------------------------------




individuals or entities, without the advance written consent of GRACE. This
confidentiality provision does not apply to EMPLOYEE’s immediate family,
attorney or tax advisor, so long as these excepted individuals are notified of
this provision and agree to not further disclose the terms of the Agreement in
accordance with the terms of this provision.
6.(a)    EMPLOYEE agrees not to make any remarks, whether written or oral,
including through electronic transmission such as e-mail or Internet, that may
negatively reflect upon GRACE, its officers, directors, employees, customers or
business, or otherwise take any action that could reasonably be anticipated to
cause damage to the reputation, goodwill or business of GRACE or any of its
officers, directors, or employees. EMPLOYEE agrees not to make such negative
remarks regardless of whether EMPLOYEE believes such remarks to be true or
whether they are, in fact, true. EMPLOYEE understands and agrees that EMPLOYEE’s
obligations as described in this paragraph take effect immediately upon
termination of EMPLOYEE‘s employment and will remain in effect even after the
expiration of the period that EMPLOYEE receives severance pay under the Grace
Severance Program.
(b)GRACE agrees that the Grace Leadership Team shall not make any remarks,
whether written or oral, including through electronic transmission such as
e-mail or internet, that may negatively reflect upon EMPLOYEE. GRACE agrees that
the Grace Leadership Team shall not to make such negative remarks regardless of
whether any of them believe such remarks to be true or whether they are, in
fact, true. GRACE understands and agrees that its obligations as described in
this paragraph take effect immediately upon termination of EMPLOYEES’s
employment and will remain in effect even after the expiration of the period
that EMPLOYEE receives severance pay under the Grace Severance Plan.
7.EMPLOYEE agrees that neither this Agreement nor the negotiations in pursuance
thereof shall be construed or interpreted to render EMPLOYEE a prevailing party
for any reason, including but not limited to an award of attorneys’ fees,
expenses or costs under any statute or otherwise.


--------------------------------------------------------------------------------

7 www.grace.com        Enriching Lives, Everywhere.® 

--------------------------------------------------------------------------------




8.EMPLOYEE acknowledges that GRACE has made no representations regarding the tax
consequences of this Agreement. EMPLOYEE understands that GRACE will deduct from
the payments referenced in Paragraph 2 applicable federal income tax withholding
and all other lawful deductions including, but not limited to, ordinary
employment taxes (as well as employee-paid premiums for benefits), and will
report the payments referenced in Paragraph 2 to the Internal Revenue Service on
Form W-2.
9.In the event that any party to this Agreement is forced to institute legal
proceedings for breach of the terms of this Agreement, it is agreed that any
trial shall be without a jury, venue shall be in Maryland, this Agreement shall
be interpreted in accordance with the laws of the State of Maryland, and the
prevailing party in any action shall be entitled to its costs, including
reasonable attorneys’ fees.
10.EMPLOYEE is hereby advised to consult with an attorney of her own choice
prior to and in connection with the execution of this Agreement and EMPLOYEE
acknowledges that she has been advised to consult with an attorney of her own
choice prior to and in connection with the execution of this Agreement.
11.EMPLOYEE agrees that she has been informed that she has the right to consider
this Agreement for a period of at least twenty-one (21) days prior to entering
into this Agreement. EMPLOYEE also understands that she has the right to revoke
this Agreement for a period of seven (7) days following its execution by
providing written notice of revocation to: Fred Festa. Should EMPLOYEE revoke
this Agreement, EMPLOYEE understands that she shall not be entitled to any of
the benefits specified under Paragraph 2 above.
12.This Agreement shall not be construed as, or deemed to be, evidence of an
admission of any liability whatsoever on the part of GRACE or any of its
officers, directors, employees or agents.
13.No statements, promises or understandings of any party may alter the plain
meaning of the terms of this Agreement.


--------------------------------------------------------------------------------

8 www.grace.com        Enriching Lives, Everywhere.® 

--------------------------------------------------------------------------------




14.The Parties agree that, to the extent that any provision of this Agreement is
determined to be in violation of the OWBPA, it should be severed from the
Agreement or modified to comply with the OWBPA, without affecting the validity
or enforceability of any of the other terms or provisions of the Agreement.
15.Except as provided in the second sentence of this paragraph and the letter
agreement from Fred Festa to EMPLOYEE dated the date hereof, this Agreement sets
forth the entire Agreement and understanding of EMPLOYEE and GRACE concerning
the subject matter of this Agreement, and supersedes all prior discussions,
agreements, arrangements and understandings concerning such subject matter.
Notwithstanding any other provision of this Agreement to the contrary, this
Agreement does not supersede, but is in addition to, any non-competition or
confidentiality agreement or understanding between EMPLOYEE and GRACE. The
rights and remedies of GRACE under this Agreement are independent of, and
separate and distinct from, its rights and remedies under any such other
agreement or understanding, and no default or termination under any such other
agreement or understanding shall in any way affect the obligations of EMPLOYEE
or the rights and remedies of GRACE under this Agreement.     Intending to be
legally bound, the parties execute this Separation Agreement and General Release
by their signatures below.


/s/ Pamela K. Wagoner
EMPLOYEE


September 30, 2014
Date


W. R. GRACE & CO.-CONN.
By: /s/ Alfred E. Festa
September 30, 2014
Date


--------------------------------------------------------------------------------

9 www.grace.com        Enriching Lives, Everywhere.® 